Name: Commission Regulation (EC) No 2534/1999 of 30 November 1999 fixing the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities1. 12. 1999 L 306/25 COMMISSION REGULATION (EC) No 2534/1999 of 30 November 1999 fixing the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Article 17 (3) thereof, Whereas: (1) Article 17 (1) of Regulation (EEC) No 804/68 provides that the difference between prices in international trade for the products listed in Article 1 (a), (b), (c), (d), (e), and (g) of that Regulation and prices within the Community may be covered by an export refund. Whereas Commission Regulation (EC) No 1222/94 of 30 May 1994 laying down common implementing rules for granting export refunds on certain agricultural prod- ucts exported in the form of goods not covered by Annex I to the Treaty, and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 1702/1999 (4), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in the Annex to Regulation (EEC) No 804/68. (2) In accordance with the first subparagraph of Article 4 (1) of Regulation (EC) No 1222/94, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month. (3) Article 4 (3) of Regulation (EC) No 1222/94 provides that, when the rate of the refund is being fixed, account should be taken, where necessary, of production refunds, aids or other measures having equivalent effect applic- able in all Member States in accordance with the Regula- tion on the common organisation of the market in the product in question to the basic products listed in Annex A to that Regulation or to assimilated products. (4) Article 11 (1) of Regulation (EEC) No 804/68 provides for the payment of aid for Community-produced skimmed milk processed into casein if such milk and the casein manufactured from it fulfil certain conditions set out in Article 1 of Council Regulation (EEC) No 987/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk processed into casein or casein- ates (5), as last amended by Regulation (EEC) No 1435/ 90 (6). (5) Commission Regulation (EC) No 2571/97 of 15 December 1997 on the sale of butter at reduced prices and the granting of aid for cream, butter and concen- trated butter for use in the manufacture of pastry prod- ucts, ice-cream and other foodstuffs (7), as last amended by Regulation (EC) No 494/1999 (8), lays down that butter and cream at reduced prices should be made available to industries which manufacture certain goods. (6) The measures provided for in this Regulation are not in line with the opinion delivered by the Management Committee for Milk and Milk Products. Therefore, pursuant to Article 30(3) of Regulation (EEC) No 804/ 68, they must be notified forthwith to the Council. They should nevertheless be applied without delay, in view of the need to ensure continuity of strict management taking account of expenditure forecasts and funds avail- able in the budget, HAS ADOPTED THIS REGULATION: Article 1 1. The rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EC) No 1222/94 and listed in Article 1 of Regulation (EEC) No 804/68, exported in the form of goods listed in the Annex to Regulation (EEC) No 804/68, are hereby fixed as shown in the Annex to this Regula- tion. 2. No rates of refund are fixed for any of the products referred to in the preceding paragraph which are not listed in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 December 1999. (1) OJ L 148, 28.6.1968, p. 13. (5) OJ L 169, 18.7.1968, p. 6. (2) OJ L 206, 16.8.1996, p. 21. (6) OJ L 138, 31.5.1990, p. 8. (3) OJ L 136, 31.5.1994, p. 5. (7) OJ L 350, 20.12.1997, p. 3. (4) OJ L 201, 31.7.1999, p. 30. (8) OJ L 59, 6.3.1999, p. 17. EN Official Journal of the European Communities 1. 12. 1999L 306/26 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1999. For the Commission Erkki LIIKANEN Member of the Commission Powdered milk, in granules or other solid forms, not containing added sugar or other sweetening matter, with a fat content of 26 % by weight (PG 3): 162,35 ex 0402 21 19 (b) On exportation of other goods 81,65 Description (b) On exportation of goods of CN code 2106 90 98 containing 40 % or more by weight of milk fat 169,60 (a) Where goods containing reduced-price butter or cream which have been manufactured in accordance with the conditions provided for in Regulation (EC) No 2571/97 are exported 67,35 Butter, with a fat content by weight of 82 % (PG 6): (a) On exportation of goods of CN code 3501  CN code (c) On exportation of other goods ex 0402 10 19 (b) On exportation of other goods 111,45 ANNEX to the Commission Regulation of 30 November 1999 fixing the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the Treaty (EUR/100 kg) (a) Where goods incorporating, in the form of products assimilated to PG 3, reduced-price butter or cream obtained pursuant to Regulation (EC) No 2571/97 are exported 81,78 ex 0405 10 Rate of refund Powdered milk, in granules or other solid forms, not containing added sugar or other sweetening matter, with a fat content not exceeding 1,5 % by weight (PG 2):